Case 8:20-cv-00245-VMC-CPT Document 14 Filed 08/07/20 Page 1 of 5 PageID 109




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SILVIO SEGUNDO MICOLTA-SINISTERRA


   v.                                  Case No. 8:13-cr-609-T-33CPT
                                                8:20-cv-245-T-33CPT

   UNITED STATES OF AMERICA

   _______________________________/

                                   ORDER

         This   matter   is   before   the   Court   on   Silvio   Segundo

   Micolta-Sinisterra’s 28 U.S.C. § 2255 Motion to Vacate, Set

   Aside, or Correct Sentence (Civ. Doc. # 1; Crim. Doc. # 271),

   which was filed on January 31, 2020. After Micolta-Sinisterra

   filed his memorandum in support (Civ. Doc. # 4), the United

   States of America responded on April 3, 2020. (Civ. Doc. #

   7). Micolta-Sinisterra replied on May 28, 2020. (Civ. Doc. #

   12). For the reasons that follow, the Motion is granted to

   the extent set forth below.

   I.    Background

         Pursuant to a plea agreement, Micolta-Sinisterra pled

   guilty to conspiracy to possess with intent to distribute

   five kilograms or more of cocaine while on board a vessel

   subject to the jurisdiction of the United States, in violation

   of 46 U.S.C. §§ 70503(a), 70506(a) and (b), and 21 U.S.C. §


                                       1
Case 8:20-cv-00245-VMC-CPT Document 14 Filed 08/07/20 Page 2 of 5 PageID 110




   960(b)(1)(B)(ii). (Crim. Doc. ## 158, 160, 165). On March 18,

   2019, the Court sentenced Micolta-Sinisterra to 240 months in

   prison. (Doc. # 192). Micolta-Sinisterra did not file a direct

   appeal of his conviction and sentence within fourteen days of

   the entry of judgment.

   II.   Discussion

         In his Motion, Micolta-Sinisterra argues he “was denied

   the effective assistance of counsel in violation of the

   [Sixth] Amendment when [his] prior court-appointed attorney

   refused to file a direct appeal on [his] behalf.” (Civ. Doc.

   # 1 at 4).1 “It has been this Court’s experience that such a

   claim must be brought before the Court at considerable expense

   and inconvenience to the United States Marshals Service, as

   well as the United States Attorney’s Office which must utilize

   its overstretched resources by having an Assistant United

   States Attorney respond to the motion and later prepare for

   and attend a hearing.” Cooper-Miller v. United States, No.

   8:11-cr-553-T-33AEP, 2014 WL 11412834, at *1 (M.D. Fla. May

   5, 2014).

         Additionally,    Micolta-Sinisterra’s     partial   waiver   of

   appellate rights in his plea agreement does not preclude him


   1 His Motion is timely, and his claim is cognizable. (Civ.
   Doc. # 7 at 6).


                                     2
Case 8:20-cv-00245-VMC-CPT Document 14 Filed 08/07/20 Page 3 of 5 PageID 111




   from raising his ineffective assistance of counsel argument.

   See Id. (“[I]n light of the Eleventh Circuit’s opinion in

   Gomez-Diaz v. United States, 433 F.3d 788 (11th Cir. 2005),

   the fact that the Defendant executed a written plea agreement

   containing a provision in which she waived her right to appeal

   and collaterally challenge her sentence in the underlying

   criminal   case   does   not     foreclose       her     from    raising   an

   ineffective    assistance   of    counsel       claim     based    on   trial

   counsel’s alleged failure to pursue a direct appeal.”).

         “In light of the foregoing, the Court concludes that the

   interest of judicial economy would best be served by granting

   the   [Motion],    but   only    to       the   extent    that     [Micolta-

   Sinisterra] will be afforded an out-of-time appeal pursued by

   appointed counsel.” Id. “In doing so, the Court will utilize

   the procedure mandated by the Eleventh Circuit in United

   States v. Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000).”

   Id. As the Phillips court explained:

         When the district courts of this circuit conclude
         that an out-of-time appeal in a criminal case is
         warranted as the remedy in a [Section] 2255
         proceeding, they should effect that remedy in the
         following way: (1) the criminal judgment from which
         the out-of-time appeal is to be permitted should be
         vacated; (2) the same sentence should then be
         reimposed; (3) upon reimposition of that sentence,
         the defendant should be advised of all the rights
         associated with an appeal from any criminal
         sentence; and (4) the defendant should also be


                                         3
Case 8:20-cv-00245-VMC-CPT Document 14 Filed 08/07/20 Page 4 of 5 PageID 112




         advised that the time for filing a notice of appeal
         from that re-imposed sentence is [fourteen] days,
         which is dictated by Rule 4(b)(1)(A)(i).

   Phillips, 225 F.3d at 1201. Indeed, the Eleventh Circuit

   “approves the granting of a motion to vacate without an

   evidentiary hearing if the district court follows Phillips.”

   United States v. Bankston, No. 8:16-cr-232-T-23CPT, 2018 WL

   5279134, at *2 (M.D. Fla. Oct. 24, 2018). “A defendant does

   not have a right to a new sentence hearing or a right to be

   present    when    resentenced    under       the    Phillips    procedure.”

   United States v. Robinson, 648 F. App’x 823, 824 (11th Cir.

   2016).

         In   no     way   should    the       Court’s    granting    Micolta-

   Sinisterra’s Motion be interpreted as a determination or

   suggestion      that    his   former       counsel    was   in   any   manner

   ineffective in her representation of Micolta-Sinisterra in

   the criminal proceedings. See Bankston, 2018 WL 5279134, at

   *2 (“Allowing a belated appeal yields to the need for judicial

   economy (given the present peculiar state of pertinent law)

   and neither includes nor suggests a determination that trial

   counsel was ineffective.”). Rather, the Court is granting

   Micolta-Sinisterra’s requested relief “only in the interest

   of judicial economy” to avoid an evidentiary hearing. Cooper-

   Miller, 2014 WL 11412834, at *1; see also United States v.


                                          4
Case 8:20-cv-00245-VMC-CPT Document 14 Filed 08/07/20 Page 5 of 5 PageID 113




   Howard, No. 8:15-cr-211-T-35TGW, 2017 WL 7371186, at *2 (M.D.

   Fla. June 22, 2017)(emphasizing “that this determination to

   grant a belated appeal in the underlying criminal case is

   only made in the interest of judicial economy”).

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   Silvio Segundo Micolta-Sinisterra’s 28 U.S.C. § 2255

         Motion to Vacate, Set Aside, or Correct Sentence (Civ.

         Doc. # 1; Crim. Doc. # 271) is GRANTED, but only to the

         extent that he may file a belated appeal in the related

         criminal case.

   (2)   The Court will enter an order in the related criminal

         case vacating the original judgment and imposing the

         identical sentence in a new judgment.

   (3)   The Clerk is directed to enter judgment for Micolta-

         Sinisterra and to CLOSE this case.

         DONE and ORDERED in Chambers in Tampa, Florida, this 7th

   day of August, 2020.




                                     5
